MOSCOWITZ, District Judge.
A libel was filed by Agnes Hudson against the yacht Sachem, to recover for injuries which she sustained through' falling while descending a stairway leading from the upper deck to the main deck of the fishing boat Sachem, which was formerly a yacht. The accident occurred on June 1, 1932.
After the Sachem was attached under this libel, the petitioner herein filed a petition in this court seeking exemption from and limitation of his liability. It is claimed by the libelant that the steps were unsafe in that they were too steep and that they were not properly constructed for the safety of passengers, or prospective passengers, and invitees, going aboard the vessel, and that furthermore the steps were wet and slippery and unsafe.
The libelant claims that she boarded the boat upon the invitation of one William Beth-.om, a barker, alleged to be in the employ of the Sachem.
There was a sharp conflict in the testimony as to whether she was invited by Beth-om to visit the boat. The burden of proof is upon the libelant to establish this. This she has failed to do.
I am convinced that the steps were not wet, slippery, or unsafe. The steps were constructed in a eustomary and usual manner. There is no doubt that, if these steps were in a house, they would be considered steep; but on a yacht or fishing boat, such as the Sachem, they would be regarded as entirely safe for use.
While descending the stairway, the libel-ant tripped. This was no doubt due to the fact that she was wearing high-heel shoes, the heels being somewhere between three and four inches high. The libelant testified that she is five feet five and three quarter inches *418in height, and weighs about 167 pounds, and that she is 54 years of age.
I am conscious of the fact that women on occasions do wear such heels, but eertainly it is negligence for a heavy set woman who is unaccustomed to boats to descend a stairway on a fishing boat wearing shoes with heels measuring from three to four inches in height.
No negligence has been established upon the part of the Sachem. The aeeident was caused solely through the fault of the libel-ant.
Settle findings and decree in accordance with this opinion.